Citation Nr: 1629389	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and L. H.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2011, the Veteran, his spouse, and L. H., a registered nurse, testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2014, the Board remanded the current issues for further evidentiary development.

As will be discussed below, the Board finds that the Veteran is entitled to a 50 percent disability rating for his service-connected PTSD throughout the period under review.  However, as further development is necessary to determine whether he is entitled to an even higher disability rating, the issue of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not present in service or for many years thereafter and is not etiologically related to service.

2.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

3.  The Veteran's current skin condition was not shown in service or for many years thereafter, and is not etiologically related to service, to include exposure to herbicides therein.

4.  Resolving reasonable doubt in the Veteran's favor, the symptoms and overall impairment caused by his PTSD approximate, at the least, occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board is granting an initial evaluation of 50 percent for the Veteran's service-connected PTSD herein and is remanding the issue of entitlement to an even higher rating for that disability for further development, VA's duties to notify and assist have not yet been completed with respect to that claim.  Accordingly, the Board will discuss VA's duties to notify and assist in the context of the claims for service connection for bilateral hearing loss and a skin disorder, only.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claims for service connection for bilateral hearing loss and a skin disorder in July 2009 and December 2009 letters.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file service treatment records, service personnel records, and post-service treatment records.  The Veteran has not identified any outstanding treatment records.

The Veteran has also been afforded VA examinations pertinent to his hearing loss and skin claims.  In that regard, VA examinations and opinions were obtained in January 2016, pursuant to the Board's July 2014 remand instructions.  For the reasons indicated below, those examinations are adequate to decide the service connection claims adjudicated herein and are further found, along with the additional medical records obtained since July 2014, including Vet Center records and a July 2011 statement by L. H., to substantially comply with the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

There is no indication in the record that evidence relevant to the issues being denied herein is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Bilateral Hearing Loss

The Veteran is seeking service connection for current bilateral hearing loss that he asserts is related to his exposure to the noise of weapons fire and aircraft while stationed in the Republic of Vietnam during service.

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  See Hensley, 5 Vet. App. at 160.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI). In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with bilateral sensorineural hearing loss for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  Furthermore, the Board finds the Veteran's reports of in-service noise exposure during his period of service in the Republic of Vietnam credible.  Thus, the question becomes whether the Veteran's current hearing loss is related to his in-service noise exposure.

The Veteran's service treatment records document no complaint, finding, or diagnosis pertinent to his ears or hearing loss.  When converted to ISO-ANSI standards, his September 1966 enlistment audiogram showed pure tone thresholds of 10, 5, 5, 5, and 0 decibels in the right ear, and 10, 5, 5, 10, and 0 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz .  A hearing evaluation was not conducted upon his separation from service, nor did the Veteran report problems hearing or other ear problems on his October 1968 separation medical history report.

The first post-service medical evidence of record documenting hearing loss is a private audiogram conducted in September 2008.  During his July 2011 Board hearing, the Veteran testified that he first noticed that he was having trouble hearing approximately six or seven years prior, or maybe longer than that.  He underwent a VA audiological assessment in August 2012, at which time a mild to severe sensorineural hearing loss from 1000 to 8000 Hz was diagnosed.  Based on that evaluation, he was fitted with hearing aids.

In January 2016, the Veteran was afforded a VA examination and opinion in connection with his claim.  At that time, the Veteran told the examiner that he did not report hearing loss to military medical personnel while on active duty, that he initially noticing hearing loss around 2004, and that he first sought treatment for hearing loss in 2008.  The examiner confirmed that the Veteran had a bilateral hearing loss disability for VA purposes, but opined that it was not at least as likely as not caused by or a result of an event in service.  In support of that opinion, she explained that hearing loss due to noise exposure occurs during the exposure and not subsequently, and noted that the Veteran did not seek treatment during service and that there was no evidence that he sought treatment within a year of his discharge.

The evidence of record does not document a hearing loss disability or symptoms of hearing loss in service or for more than thirty years thereafter.  Thus, competent evidence linking the Veteran's current hearing loss disability with service is required to establish service connection.  On this question, the weight of the probative evidence is against the claim.

The Board assigns greatest probative weight to the opinion of the 2016 VA examiner.  Her opinion was provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusion reached.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Significantly, there is no competent medical evidence that contradicts the VA examiner's opinion.

While the Veteran sincerely believes he suffers from hearing loss due to excessive noise in service and he is competent to describe symptoms of hearing problems, as a lay person, he has not shown that he has specialized training sufficient to render an opinion on the cause of his hearing loss symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that regard, the diagnosis and etiology of hearing loss are matters that require medical expertise to determine.  As a result, the Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In short, the weight of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss arose in service or is otherwise related to service.  Further, the evidence of record, including the Veteran's own statements, does not suggest that his hearing loss arose within one year of his discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  Therefore, the preponderance of evidence is against the claim, and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Skin Disorder

The Veteran is also seeking service connection for a skin disorder, claimed as chloracne, which he asserts was caused by exposure to herbicides during service in the Republic of Vietnam.

A Veteran may be entitled to a presumption of service connection if he is diagnosed with one of the enumerated diseases associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

In other words, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Regarding the first element, the Veteran's service personnel records confirm that he served in the Republic of Vietnam during the requisite time period.  As there is no affirmative evidence demonstrating he was not exposed to herbicides, his exposure is presumed.  

Turning to the second element, however, the Veteran's current skin disability, which VA clinicians and a January 2016 VA examiner have identified as rosacea, is not a condition subject to presumptive service connection due to herbicide exposure.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Notably, as discussed further below, the Veteran has never been diagnosed with chloracne.  Id.  Accordingly, service connection for a skin condition is not warranted on a presumptive basis as a result of the Veteran's presumed herbicide exposure.

Nevertheless, the regulations governing presumptive service connection due to herbicide exposure do not preclude a Veteran from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board has also evaluated the Veteran's claim under the provisions governing direct service connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  After conducting that evaluation, however, the Board finds that the most probative evidence is against the claim.

The Veteran does not assert that his current skin condition manifested in service, nor do his service treatment records reflect such.  Rather, he asserts that the condition developed approximately 10 or more years after service but is related to service.  He has indicated that the condition manifested as a rash or breakout on his face, especially his nose, and that it also sometimes appears "a little bit" on his arms.  Board Hearing Tr. at 12.

The first post-service documentation of a skin condition of record is dated February 2004.  At that time, a clinician described an allergic reaction that caused the Veteran to have swollen cheeks and a facial rash.  The Veteran indicated that he experienced the reaction with some kinds of foods, as well.  In March 2008, the Veteran sought VA treatment for a cough and a rash on his nose.  He indicated that the rash would blister and become sore every two months, and would resolve on its own after about one week.  The clinician provided a tentative diagnosis of rosacea, noting that the condition appeared healed and was in only one spot.  Subsequent VA treatment records document treatment of rosacea with metronizadole.

The Veteran was afforded a VA skin examination in January 2016.  Although the examiner did not identify a current skin condition, he noted that the Veteran's post-service treatment records showed intermittent use of metronidazole to treat rosacea.  The examiner found that the evidence did not support that the Veteran had chloracne, and explained that rosacea was not an uncommon diagnosis in the Veteran's age group.  The examiner also noted that metronidazole was the first line treatment for rosacea and that the photographic evidence the Veteran submitted of his skin condition in December 2009 was more consistent with rosacea than chloracne.  The examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by service, explaining that the exact cause of rosacea remained unknown, but that evidence in current medical literature did not support causation of rosacea due to exposure to herbicides.  He noted that hot foods, spicy foods, alcohol, stress, and medications were among some of the possible causes of rosacea.  He further noted that microorganisms and immunity might also play a role, and that risk factors included having fair skin.  

The Board assigns the greatest probative weight to the opinion of the 2016 VA examiner.  The examiner reviewed the claims file, examined the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).  

There is no competent medical evidence that contradicts the VA examiner's opinion.  The Board acknowledges the Veteran's sincere belief that his skin condition is related to service.  However, as already discussed, there is no indication the Veteran has the training required to competently render an opinion on the etiology of a medical condition.  Jandreau, 492 F.3d 1372.  Accordingly, the VA examiner's opinion is more probative than the Veteran's lay assertions. 

In summary, the Veteran's current skin condition was not shown in service or for many years thereafter and is not presumptively related to herbicide exposure.  Moreover, the weight of the evidence is against finding that his skin condition is related to service.  As the preponderance of the evidence is against the claim, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

III.  Increased Initial Rating for PTSD

The Veteran is currently in receipt of a 30 percent rating for his service-connected PTSD throughout the claim period under 38 C.F.R. § 4.130, Diagnostic Code 9411, and is seeking a higher initial rating for that disability.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, and as relevant here, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Following review of the record, the Board finds that the Veteran's PTSD symptoms throughout the period under review approximate, at the least, occupational and social impairment with reduced reliability and productivity, entitling him to a 50 percent disability rating.

Initially, the Board acknowledges that the record contains several diagnoses of depression in addition to PTSD.  However, clinicians who have evaluated the Veteran and diagnosed both depression and PTSD have generally not distinguished the symptoms attributable to each diagnosis and, indeed, statements made by a VA clinician who evaluated the Veteran in November 2013 suggest that the depressive symptoms the Veteran was describing were related to his PTSD.  When it is not possible to separate the effects of a service-connected condition from those of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the foregoing, all of the psychiatric symptoms discussed during the course of the claim are for consideration in the evaluation of the Veteran's service-connected PTSD.

The only relevant VA examination report currently of record, created in January 2010 in connection with the Veteran's initial claim for service connection for PTSD, discusses his psychiatric symptoms and describes his typical occupational and social interactions, but does not include a discussion of the specific level of occupational and social impairment caused by his PTSD.  However, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence during the claim period reflects symptoms, including disturbances of motivation and mood, panic attacks, and memory impairment, that approximate at least occupational and social impairment with reduced reliability and productivity.  In that regard, a December 2008 Vet Center evaluation noted that the Veteran presented with an anxious manner and described symptoms that included irritability, angry outbursts, anxiety, memory loss, concentration problems, loss of interest in usual activities, depression, and panic attacks.  The 2010 VA examiner noted that the Veteran was employed as a pastor but had become more withdrawn over the last two years.  He noted the Veteran had been married to his wife since 1971 and had relationships with some family members and social interactions through the church, but no close individual friendships.  Regarding specific symptoms, the examiner stated that the Veteran presented with a dysphoric and anxious mood, as well as a restricted affect.  He also noted that the Veteran described mood difficulties, including anxiety and a depressed mood, about 50 percent of the time.  The examiner acknowledged that the Veteran described problems with irritability, but found that the Veteran's impulse control was adequate, without any severe anger outbursts.  In a July 2011 statement, L. H., a registered nurse, indicated that the Veteran described panic attacks two to three times per week, difficulty with complex commands, increased forgetfulness, and no motivation to visit members of his parish in connection with his occupation as a pastor.  

The Veteran denied difficulty with complex instructions during his July 2011 Board hearing, but reported experiencing panic attacks several times per week and indicated he felt anxious or depressed about 50 percent of the time.  At that time, the Veteran's wife also testified that the Veteran had begun experiencing nervousness when he was called upon to preach, that he had difficulty remembering things, and that he had become more irritable and reclusive in recent years.  In September 2013, the Veteran reported to a VA medical facility and indicated he believed his psychiatric symptoms were severe enough that weekly therapy was warranted.  Specifically, he described intrusive thoughts, nightmares, avoidance of crowds, hypervigilance, guilt over surviving service in Vietnam, and feelings of depression two to three days per week.  He stated his anxiety was interfering with his work as a minister.  The Veteran continued to seek VA treatment thereafter, and typically described symptoms that included anxiety, depression, intrusive thoughts, sleep disturbance, hypervigilance, avoidance, feelings of hopelessness without suicidal ideation, and irritability.  The GAF scores assigned during the claim period have ranged from 45 to 55.

In short, given the descriptions of the psychiatric symptoms the Veteran has experienced throughout the claim period and the GAF scores that have been assigned during that time, and resolving all doubt in his favor, the evidence establishes symptomatology and impairment that approximate, at the least, the criteria for a 50 percent disability rating throughout the claim period.  The claim is granted to that extent.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a skin disorder, claimed as chloracne, is denied.

An evaluation of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

Additional development is required prior to adjudication of the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD.  As already noted, the only VA examination of record addressing the Veteran's PTSD was conducted in January 2010 in connection with his initial service connection claim.  Statements included in the VA treatment records that were associated with the claims file following the Board's 2014 remand, including statements the Veteran made during mental health treatment in September 2013, suggest the current severity of his PTSD may not be adequately revealed by the evidence of record.  Accordingly, the Board finds that an additional VA examination would aid in adjudication of the claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment dated since March 2015.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire.

The examiner should also comment on the degree to which the Veteran's PTSD would impair his ability to be employed.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


